Exhibit 10.1
 
First Amendment to Employment Agreement
 
This First Amendment to Employment Agreement (“First Amendment”) is made by and
between Cyberonics, Inc., a Delaware corporation (the “Company”), and Daniel
Jeffrey Moore (“Executive”) to be effective on July 25, 2011 (the “Effective
Date”).


The Company and Executive entered into an Employment Agreement dated March 23,
2011 (the “Agreement”).


The Company and Executive intended to provide certain compensation and benefits
to Executive, including certain equity awards.  Following execution of the
Agreement, the Company and Executive recognized a mutual mistake that may
frustrate the intention of the parties.


Now, therefore, for good and valuable consideration, the receipt and sufficiency
of such consideration being hereby acknowledged, Company and Executive agree as
follows:


1.           Section 9 of the Agreement is deleted in its entirety, and the
following provision is substituted therefor:


Equity Compensation.  In further consideration of the services rendered and to
be rendered by Executive during the Employment Period, (a) the Company granted
Executive, consistent with the United States securities laws, seventy-six
thousand four hundred forty-nine (76,449) shares of restricted stock subject to
time-based restrictions on March 15, 2011 and seventy-six thousand six hundred
five (76,605) shares of restricted stock subject to performance-based
restrictions on June 15, 2011, and (b) on September 15, 2011, if Executive
continues his employment with the Company on such date, the Company shall grant
Executive, consistent with the United States securities laws, twenty-three
thousand five hundred fifty-one (23,551) shares of phantom stock subject to
time-based restrictions and seventy-three thousand three hundred ninety-five
(73,395) shares of phantom stock subject to performance-based restrictions to be
issued from the Company’s 2009 Stock Plan; provided, however, if a Change of
Control occurs prior to the grant of phantom stock on September 15, 2011, then,
upon such Change of Control, if Executive is an employee of the Company, the
Company shall pay to Executive an amount equal to ninety-six thousand nine
hundred forty-six (96,946) multiplied by the Change of Control Price of the
Company’s stock.  The “Change of Control Price” means the highest price per
share paid to or received by a stockholder in connection with a tender or
exchange offer, merger, consolidation, liquidation, or sale of all or
substantially all of the assets of the Company resulting in the Change of
Control; provided that, if the price per share cannot be reasonably so
determined by the Compensation Committee, the Change of Control Price shall be
the last reported closing price of the Company’s stock prior to the Change of
Control.


In addition to the equity awards specified in this Section 9, Executive shall be
eligible to receive additional equity grants as may be determined from time to
time at the discretion of the Compensation Committee.


2.           Section 15(a) of the Agreement is deleted in its entirety, and the
following provision is substituted therefor:


In the event a Change of Control of the Company occurs during the Employment
Period, each equity award then outstanding, including all stock options,
restricted stock, phantom stock, and other equity awards, shall automatically
vest in full, and all performance criteria, if any, applicable to any such award
shall be deemed to have been met at the maximum level.


3.           All other terms of the Agreement shall remain unchanged.


In witness whereof, the parties have executed this First Amendment effective as
of the Effective Date.



 
Cyberonics, Inc.
         
By:                                                     
 
David S. Wise, Secretary
         
Executive
                             
Daniel Jeffrey Moore



 


